COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                               CONTINUING ABATEMENT ORDER

Appellate case name:     In re 7677 Real Street, LLC, 5805 Washington Avenue Trust, Nitzan
                         Ben-Nun, and Sonoma Apartments, LLC, Relators

Appellate case number:   01-16-00683-CV

Trial court case number: 2013-43259

Trial court:             234th District Court of Harris County

        On February 16, 2017, counsel for relators and real party in interest advised the Court
that the parties were in the process of drafting a final settlement agreement. Accordingly, we
issued an order abating the case for 45 days. On April 27, we issued an order requesting the
parties to file status reports. Both parties filed responses.
        Accordingly, we ORDER the abatement of this cause to continue for 40 days from the
date of this order to allow the parties to complete settlement negotiations and to obtain any
necessary bankruptcy court approval. The parties shall either file a motion to dismiss or status
reports at the conclusion of this 40-day period.
        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The court will also consider an appropriate motion to reinstate the proceeding filed by
either party, or the court may reinstate the proceeding on its own motion.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: May 16, 2017